Case 3:18-cv-00855-HTW-LRA Document 1 Filed 12/10/18 Page 1 of 2

UNlTED STATES COURT FOR THE 5TH ClRCUlT lN THE SOUTHERN DISTR|CT OF

  
    
  

 

 

 

 

 

MlSStSSlPPl.
sOUTHERN DISTR|CT OF M|SS|SS|PF'
Zorri N. Rush FILED l
l V DEC l 0 2018
ny ARTHUR JOHNST°N
_ oeFuTY

 

 

  

Southeast Mississippi Rural Health initiative

?-'/Xc \/XS'§~ /ij »L¢Z/j

ClVIL CCMPLA|NT

l.PARTlES TO COMPLAINT

A.PLAlNT|FF~ Zorri N. Rush
6912 Mount Vernon Rd
Eupora, MS 39744
6627531249

zorrirush@hotmail.com

B.DEFENDANT- Southeast Rural Health |nitiative, lnc
5488 US Hwy 49
PO Box 1729
Hattiesburg, MS 39403
(601) 545-8700

ll. JUR|SD|CT|ON

'Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or
treaties is a federal question case. Defendants in this case are charged with denying services
to an individual with disabilities in violation of the Americans with Disabilities acts.. The amount

in controversy exceeds $75,000.

lll. STATEMENT OF CLA|M

Defendant has discharged plaintiff in this case for reasons related to mental health disabilities
The defendants did so in a medical capacity that prevented medical care and disrupted
treatment plans for chronic lifelong health concems. Defendant admit cause of action

(discharge) was related to disabilities

N. RELIEF

A. lssue a summons directing the defendants to appear before the court.
Page 1 of 2

Case 3:18-cv-00855-HTW-LRA Document 1 Filed 12/10/18 Page 2 of 2

B. Order the defendant to submit a certified copy of the transcript and record, including
evidence upon which the findings and decision to discharge patient are based.
C. Grant any further relief as may bejust and proper under the circumstances of this case.

UnderFederal Rule ofCivilProcedure 11, by signingbelow, icertifyto the best of.mylmewledge, infonnatibn, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
~delay, crneedlessiy increase the costofiltlgation; {2) is supported by existing faworby a nonfrivolous argument for
extending, modifying, or reversing existing Iaw; (3) the factual contentions have evidentiary support or, if specifically
so identitied, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11 . l agree to provide the Clerk’s Office with
any changes to my address where case-related papers may be served. l understand that my failure to keep a
current address on tile with the Clerk’s Oflice may result in the dismissal of my case.

   

Date of signing:the 4th day of

 

Signature of Plaintiff

    

Printed Name of Plaintiff Zorri N. Rush

Page 2 of 2

